DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 9-329473 A (herein Hiroshi, previously cited in IDS filed 10/2/2018).
Regarding claim 1, Hiroshi teaches A thermal flowmeter comprising: 
a sub-passage configured to take in part of fluid flowing in a main passage (bypass channel 5, [0028]; aeration way 2, [0024]); and 
a flow-amount measuring unit disposed in the sub-passage (flow sensor 15, [0031]), 
wherein the sub-passage has: a first passage provided on a measurement face side of the flow-amount measuring unit (first passage 7 where flow sensor 15 is arranged, [0031]; Note 
a second passage provided on a back face side of the flow-amount measuring unit (first passage 7 but opposite side of flow sensor 15, [0030]); and 
a slope passage provided on a downstream side in a forward direction of the fluid in the second passage with respect to an outlet of the second passage (passage converging section 11, [0030]), and 
the slope passage has a first slope face on a first passage side with respect to the flow-amount measuring unit, the first slope face sloping from a second passage side to the first passage side with respect to the forward direction (passage area is narrowed down by making small the base of the front-face 4A side so that it may become a rectangular passage from the passage of trapezoidal shape, [0030], Figs. 4 and 7).
Regarding claim 2, Hiroshi teaches wherein the slope passage has a second slope face opposed to the first slope face in a direction perpendicular to a measurement face of the flow-amount measuring unit, and the second slope face slopes from the second passage side to the first passage side with respect to the forward direction (Fig. 7 teaches two narrowing sloped faces of converging section 11).
Regarding claim 3, Hiroshi teaches wherein a slope angle of the second slope face with respect to the forward direction is larger than a slope angle of the first slope face with respect to the forward direction (Fig. 7 teaches two sloped faces on each side of passage 8 and section 11, having differing slopes, that are opposing each other).
Regarding claim 4, Hiroshi teaches wherein the sub-passage has a portion on the downstream side in the forward direction with respect to the slope passage, the portion being provided on the first passage side with respect to the second passage in a direction perpendicular to a measurement face of 
Regarding claim 5, Hiroshi teaches wherein, on a section perpendicular to a measurement face of the flow-amount measuring unit, in parallel to the forward direction, the sub-passage has an extended line of the first slope face and an extended line of the measurement face intersecting on the downstream side in the forward direction with respect to the measurement face (Fig. 7 teaches arbitrary lines extending from slopes of section 11 and passage 8).
Regarding claim 7, Hiroshi teaches a flat casing disposed in the main passage, the casing demarcating the sub-passage, wherein a measurement face of the flow-amount measuring unit is perpendicular to a thickness direction of the casing (Fig. 4 teaches shape of housing 4, and positioning of flow sensor 15 in housing 4).
Regarding claim 8, Hiroshi teaches wherein the sub-passage has a second slope passage on an upstream side in the forward direction with respect to an inlet of the first passage, and the second slope passage has a third slope face on the second passage side with respect to the flow-amount measuring unit, the third slope face sloping from the second passage side to the first passage side with respect to the forward direction (Fig. 7 teaches passage 7 and 8 and converging section 11, with a sloping passage at section 11 and sloping passage at second passage 8, with a total of four sloping faces that correspond to the present invention).
Regarding claim 9, Hiroshi teaches wherein the second slope passage has a fourth slope face opposed to the third slope face in a direction perpendicular to a measurement face of the flow-amount measuring unit, and the fourth slope face slopes from the second passage side to the first passage side with respect to the forward direction (Fig. 7 teaches passage 7 and 8 and converging section 11, with a sloping passage at section 11 and sloping passage at second passage 8, with a total of four sloping faces that correspond to the present invention).
Regarding claim 10, Hiroshi teaches A thermal flowmeter comprising: 
a sub-passage configured to take in part of fluid flowing a main passage (bypass channel 5, [0028]; aeration way 2, [0024]); and 
a flow-amount measuring unit disposed in the sub-passage (flow sensor 15, [0031]), 
the sub-passage has: a first passage provided on a measurement face side of the flow-amount measuring unit; a second passage provided on a back face side of the flow-amount measuring unit (one side of first passage 7 on a side of flow sensor 15 [and other side corresponds to second passage], [0031], Fig. 1); and 
a slope passage provided on a downstream side in a forward direction of the fluid in the second passage with respect to an outlet of the second passage, the slope passage has: a first slope face on a first passage side with respect to the flow-amount measuring unit, the first slope face sloping from a second passage side to the first passage side with respect to the forward direction (converging section 11, [0030], Fig. 7); and 
a second slope face opposed to the first slope face in a direction perpendicular to a measurement face of the flow-amount measuring unit, and 
the second slope face slopes from the second passage side to the first passage side with respect to the forward direction (converging section 11, [0030]; Fig. 7 teaches slope faces of section 11 that correspond to first slope face and second slope face).
Regarding claim 11, Hiroshi teaches wherein a slope angle of the second slope face with respect to the forward direction is larger than a slope angle of the first slope face with respect to the forward direction (converging section 11, [0030], Fig. 7 teaches slope faces of section 11 that correspond to first slope face and second slope face where the first slope is larger than the second angle).
Regarding claim 12, Hiroshi teaches A thermal flowmeter comprising: Page 5 of 12Application No. 16/090,656 Attorney Docket No. 105559.PB618US 
a sub-passage configured to take in part of fluid flowing in a main passage (bypass channel 5, [0028]; aeration way 2, [0024]); and 
a flow-amount measuring unit disposed in the sub-passage (flow sensor 15, [0031]), 
wherein: the sub-passage has: a first passage provided on a measurement face side of the flow-amount measuring unit; a second passage provided on a back face side of the flow-amount measuring unit (first passage 7 where flow sensor 15 is arranged, [0031]; Note that passage 7 is bisected by sensor 15 as shown in Fig. 4, where each side corresponds to first and second passage); and 
a slope passage provided on a downstream side in a forward direction of the fluid in the second passage with respect to an outlet of the second passage, the slope passage has a first slope face on a first passage side with respect to the flow-amount measuring unit, the first slope face sloping from a second passage side to the first passage side with respect to the forward direction (passage converging section 11, [0030]; Fig. 7 teaches sloped side of converging section 11 that corresponds to first slope face), 
the sub-passage has a second slope passage on an upstream side in the forward direction with respect to an inlet of the first passage (input 6, [0028]), the second slope passage has: a third slope face on the second passage side with respect to the flow-amount measuring unit, the third slope face sloping from the second passage side to the first passage side with respect to the forward direction; and a fourth slope face opposed to the third slope face in a direction perpendicular to a measurement face of the flow-amount measuring unit, and the fourth slope face slopes from the second passage side to the first passage side with respect to the forward direction (Fig. 6 teaches input 6 that has sloping sides opposite each other that converge toward passage 7, both of which correspond to third and fourth slope faces of the present invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 6 above, and further in view of WO 2015045435 (herein Shinobu, previously cited in IDS filed 10/2/2018).
Regarding claim 6, Shinobu teaches the deficiencies of Hiroshi, specifically: wherein the sub-passage has: a straight passage configured to take in the part of the fluid flowing in the main passage (principal channel 124, first channel 31, Fig. 3A); a discharge outlet configured to discharge the part of the fluid flowing in the straight passage (discharge port 355); and a branch passage branching from the straight passage on an upstream side in the forward direction of the fluid flowing in the straight passage with respect to the discharge outlet (second passage 32), and the first passage, the second passage, and the slope passage are provided in the branch passage (Hiroshi’s passages 7 and 8 would be located at second passage 32). It would be obvious to one of ordinary skill in the art to incorporate the branch passage configuration of Shinobu into the invention of Hiroshi. One would be motivated for at least the purpose of reducing amount of fouling substances ([0008]).

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. Applicant argues that there is no teaching or even a suggestion in Hiroshi regarding the claimed "the slope passage has a first slope face on a first passage side with respect to the flow- amount measuring unit, the first slope face sloping from a second passage side to the first passage side with respect to the forward direction." The Office disagrees. The converging section 11 shown in Fig. 7 of Hiroshi correspond to the slope passage, and Fig. 7 clearly shows a slope on both sides of converging section 11, which correspond to first slope face and second slope face of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852